Case 6:20-cv-00269-ADA Document 25-19 Filed 07/31/20 Page 1 of 23




                     EXHIBIT 18
7/28/2020           Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate           25-19
                                                     Headquarters,          Filed 07/31/20
                                                                   Office Locations and Addresses |Page
                                                                                                   Craft.co2 of 23



                          Sear            Search          New    Products         Solutions            Sign in       Sign up
  (/)

                 Overview (/cisco)           Locations (/cisco/locations)        Key People (/cisco/executives)        Compet



  Home (/) / Cisco (/cisco) / Locations




             Cisco headquarters and o ce locations
  (/cisco)

  Cisco is headquartered in San Jose, CA and has 98 o ce locations across 88 countries.
                                                                                                View Company (/cisco)



    Filter locations by country

        United States

        Canada

        United Kingdom
        Germany

        France

        Italy
        Spain

        Sweden

        Switzerland

        Belgium
        Netherlands




https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=1                                                                 1/6
7/28/2020           Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate           25-19
                                                     Headquarters,          Filed 07/31/20
                                                                   Office Locations and Addresses |Page
                                                                                                   Craft.co3 of 23



                          Sear          Search            New    Products         Solutions            Sign in       Sign up
  (/)

                 Overview (/cisco)           Locations (/cisco/locations)        Key People (/cisco/executives)        Compet




  All Cisco Locations

    San Jose (HQ), CA                                                 Albany, NY
    United States                                                     United States
    Cisco Building D, 170 W Tasman Dr                                 18 Corporate Woods Blvd #200




    Albuquerque, NM                                                   Anchorage, AK
    United States                                                     United States
    2155 Louisiana Blvd NE #7100                                      3601 C St #1234




    Atlanta, GA                                                       Baton Rouge, LA
    United States                                                     United States
    500 Northridge Rd #700                                            5757 Corporate Blvd #102




    Bellevue, WA                                                      Bentonville, AR
    United States                                                     United States

https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=1                                                                 2/6
7/28/2020           Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate           25-19
                                                     Headquarters,          Filed 07/31/20
                                                                   Office Locations and Addresses |Page
                                                                                                   Craft.co4 of 23

    500 108th Ave NE #500                                             2502 SE Technology Cir
                          Sear          Search            New    Products         Solutions            Sign in       Sign up
  (/)

    Birmingham,  AL
             Overview (/cisco)                                     Bloomington,
                                             Locations (/cisco/locations)        IL
                                                                          Key People (/cisco/executives)               Compet
    United States                                                  United States
    3800 Colonnade Pkwy #150                                          301 S Prospect Rd




    Bloomington, MN                                                   Boise, ID
    United States                                                     United States
    7900 International Dr                                             225 N 9th St #500




    Boston, MA                                                        Brentwood, TN
    United States                                                     United States
    125 High Street                                                   7000 Executive Center Dr #101




    Bu alo, NY                                                        Camp Hill, PA
    United States                                                     United States
    100 Corporate Pkwy #320                                           214 Senate Ave #603




    Carmel, IN                                                        Cedar Rapids, IA
    United States                                                     United States
    11711 N Meridian St #250                                          Kubias Building, 311 3rd Ave SE #225




    Centennial, CO                                                    Charlotte, NC
    United States                                                     United States
    9155 E Nichols Ave #400                                           Tompkins Toolworx, 1900 South Blvd




    Chester eld, MO                                                   Chicago, IL
    United States                                                     United States

https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=1                                                                 3/6
7/28/2020           Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate           25-19
                                                     Headquarters,          Filed 07/31/20
                                                                   Office Locations and Addresses |Page
                                                                                                   Craft.co5 of 23

    16401 Swingley Ridge Rd #400                                      30 S Wacker Dr #2240
                          Sear          Search            New    Products         Solutions            Sign in       Sign up
  (/)

    Chicago, IL
              Overview (/cisco)                                    Cincinnati,
                                             Locations (/cisco/locations) KeyOHPeople (/cisco/executives)              Compet
    United States                                                  United States
    9501 Technology Blvd #100                                         8845 Governors Hill Dr #220




    Clovis, CA                                                        Colorado Springs, CO
    United States                                                     United States
    2565 Alluvial Ave #132                                            5575 Tech Center Dr #202




    Columbia, SC                                                      Columbia, MD
    United States                                                     United States
    4875 Forest Dr 2nd Floor                                          8865 Stanford Blvd #201




    Cottonwood Heights, UT                                            Destin, FL
    United States                                                     United States
    6340 S 3000 E #390                                                4476 Legendary Dr #150




    Doral, FL                                                         Dublin, OH
    United States                                                     United States
    175, 8200 NW 41st St #400                                         5400 Frantz Rd #200




     1       2 (/cisco/locations?countryCodes%5B0%5D=US&page=2)

     3 (/cisco/locations?countryCodes%5B0%5D=US&page=3)

     4 (/cisco/locations?countryCodes%5B0%5D=US&page=4)

         Next (/cisco/locations?countryCodes%5B0%5D=US&page=2)


https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=1                                                                 4/6
7/28/2020           Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate           25-19
                                                     Headquarters,          Filed 07/31/20
                                                                   Office Locations and Addresses |Page
                                                                                                   Craft.co6 of 23

                                                                                      Report incorrect company information
                          Sear          Search            New    Products         Solutions            Sign in       Sign up
  (/)Location of similar companies                                                                                      ^
                 Overview (/cisco)           Locations (/cisco/locations)        Key People (/cisco/executives)        Compet

                       ZTE                          Ericsson                 Microsoft                  Huawei
                       Mobile &                     Mobile &                 Technology                 Mobile &
                       Telecommun                   Telecommun               - Public                   Telecommun
                       - Public                     - Public                 (/microsoft                - Private
                       (/zte/locati                 (/ericsson/                                         (/huawei/lo




  Need Data?
  Craft can deliver 250+ data points of nancial, operating, and human capital
  indicators on companies via API.


ore (https://enterprise.craft.co)



  About us (/craft)
  Contact us (mailto:hello@craft.co)
  Create an account
  Careers (/careers)
  Products and Services

  Craft Intelligence Portal (https://enterprise.craft.co/products/portal)
  Craft API (https://docs.craft.co)
  Craft for Enterprise (https://enterprise.craft.co)
  Craft for Supply Chain (https://enterprise.craft.co/solutions/supply-chain)
  Chrome extension (https://chrome.google.com/webstore/detail/craft-for-google-
  chrome/mdbippokgmfmdhhjchjpakgiamkcaofd)
  Request a company
  Explore

  Discover companies (/search)
  Research reports (/reports)
https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=1                                                                 5/6
7/28/2020           Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate           25-19
                                                     Headquarters,          Filed 07/31/20
                                                                   Office Locations and Addresses |Page
                                                                                                   Craft.co7 of 23

  Company directory (/directory/companies/a)
  Search directory Sear      Search
                   (/directory/sectors/a) New Products                            Solutions            Sign in       Sign up
  (/)

                 Overview (/cisco)           Locations (/cisco/locations)        Key People (/cisco/executives)        Compet

  © Craft.co 2020
  Privacy Policy (/privacy)       Terms of Service (/terms)



  Share price data provided by IEX (https://iextrading.com/developer/)




https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=1                                                                 6/6
7/28/2020           Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate           25-19
                                                     Headquarters,          Filed 07/31/20
                                                                   Office Locations and Addresses |Page
                                                                                                   Craft.co8 of 23



                           Search            New    Products          Solutions            Craft Feed (/pro le/da…
  (/)

                 Overview (/cisco)           Locations (/cisco/locations)        Key People (/cisco/executives)      Compet



  Home (/) / Cisco (/cisco) / Locations




             Cisco headquarters and o ce locations
  (/cisco)

  Cisco has 98 o ce locations across 88 countries.

                                                                                                View Company (/cisco)



    Filter locations by country

        United States

        Canada

        United Kingdom
        Germany

        France

        Italy

        Spain

        Sweden
        Switzerland

        Belgium

        Netherlands




https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=2                                                           1/6
7/28/2020           Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate           25-19
                                                     Headquarters,          Filed 07/31/20
                                                                   Office Locations and Addresses |Page
                                                                                                   Craft.co9 of 23



                           Search            New    Products          Solutions            Craft Feed (/pro le/da…
  (/)

                 Overview (/cisco)           Locations (/cisco/locations)        Key People (/cisco/executives)      Compet




  All Cisco Locations

    Durham, NC                                                        Fargo, ND
    United States                                                     United States
    7025-1 Kit Creek Rd                                               3021 39th St S




    Farmington, CT                                                    Fort Lauderdale, FL
    United States                                                     United States
    50 Stanford Dr                                                    3250 W Commercial Blvd #350




    Gold River, CA                                                    Grand Rapids, MI
    United States                                                     United States
    2355 Gold Meadow Way #150                                         1575 Arboretum Dr SE #402




    Greensboro, NC                                                    Greenville, SC
    United States                                                     United States

https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=2                                                           2/6
7/28/2020          Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate          25-19
                                                     Headquarters,         Filed 07/31/20
                                                                   Office Locations and AddressesPage
                                                                                                 | Craft.co10 of 23

    7900 Triad Center Dr #337                                         33 Market Point Dr
                           Search            New    Products          Solutions            Craft Feed (/pro le/da…
  (/)

    Harvard, MA
             Overview (/cisco)                                     Herndon,
                                             Locations (/cisco/locations) KeyVAPeople (/cisco/executives)             Compet
    United States                                                  United States
    500 Beaver Brook Rd                                               13600 Dulles Technology Dr




    Herndon, VA                                                       Honolulu, HI
    United States                                                     United States
    13635 Dulles Technology Dr                                        500 Ala Moana Blvd




    Houston, TX                                                       Irvine, CA
    United States                                                     United States
    10111 Richmond Ave #450                                           121 Theory #100




    Irvine, CA                                                        Irving, TX
    United States                                                     United States
    130 Theory #100                                                   7301 State Hwy 161 #200




    Jacksonville, FL                                                  Je erson City, MO
    United States                                                     United States
    10550 Deerwood Park Blvd STE 500                                  2411 Hyde Park Rd




    Knoxville, TN                                                     Lacey, WA
    United States                                                     United States
    10860 Murdock Dr                                                  4160 6th Ave SE #203




    Lake Oswego, OR                                                   Las Vegas, NV
    United States                                                     United States

https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=2                                                            3/6
7/28/2020          Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate          25-19
                                                     Headquarters,         Filed 07/31/20
                                                                   Office Locations and AddressesPage
                                                                                                 | Craft.co11 of 23

    5400 Meadows Rd #300                                              3773 Howard Hughes Pkwy #120N
                           Search            New    Products          Solutions            Craft Feed (/pro le/da…
  (/)

    Los Angeles, CA
             Overview (/cisco)                                     Louisville,
                                             Locations (/cisco/locations)  KeyKY
                                                                               People (/cisco/executives)             Compet
    United States                                                  United States
    11111 Santa Monica Blvd #400                                      12910 Shelbyville Rd #210




    Lubbock, TX                                                       Madison, WI
    United States                                                     United States
    1208 14th St                                                      2310 Crossroads Dr




    Malvern, PA                                                       Melville, NY
    United States                                                     United States
    301 Lindenwood Dr #210                                            145 Pinelawn Rd




    Memphis, TN                                                       Metairie, LA
    United States                                                     United States
    51 Germantown Ct, Cordova                                         2424 Edenborn Ave #550




    Montgomery, AL                                                    Montvale, NJ
    United States                                                     United States
    8650 Minnie Brown Rd #101                                         1 Paragon Dr #275




https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=2                                                            4/6
7/28/2020          Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate          25-19
                                                     Headquarters,         Filed 07/31/20
                                                                   Office Locations and AddressesPage
                                                                                                 | Craft.co12 of 23



     Prev (/cisco/locations?countryCodes%5B0%5D=US&page=1)
                     Search     New Products   Solutions   Craft Feed (/pro le/da…
  (/)
     1 (/cisco/locations?countryCodes%5B0%5D=US&page=1)    2
                 Overview (/cisco)           Locations (/cisco/locations)        Key People (/cisco/executives)        Compet
     3 (/cisco/locations?countryCodes%5B0%5D=US&page=3)

     4 (/cisco/locations?countryCodes%5B0%5D=US&page=4)

       Next (/cisco/locations?countryCodes%5B0%5D=US&page=3)



                                                                                      Report incorrect company information


     Location of similar companies
                                                                                                                       ^

                       ZTE                          Ericsson                 Microsoft                  Arista
                       Mobile &                     Mobile &                 Technology                 Networks
                       Telecommun                   Telecommun               - Public                   Manufacturin
                       - Public                     - Public                 (/microsoft                &
                       (/zte/locati                 (/ericsson/                                         Industrial
                                                                                                        - Public
                                                                                                        (/arista-
                                                                                                        networks/l




  Need Data?
  Craft can deliver 250+ data points of nancial, operating, and human capital
  indicators on companies via API.


ore (https://enterprise.craft.co)



  About us (/craft)
  Contact us (mailto:hello@craft.co)
  Careers (/careers)
  Products and Services
https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=2                                                             5/6
7/28/2020          Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate          25-19
                                                     Headquarters,         Filed 07/31/20
                                                                   Office Locations and AddressesPage
                                                                                                 | Craft.co13 of 23

  Craft Intelligence Portal (https://enterprise.craft.co/products/portal)
                     Search
  Craft API (https://docs.craft.co)New Products          Solutions      Craft Feed (/pro le/da…
  (/)
  Craft for Enterprise (https://enterprise.craft.co)
  Craft for Supply Chain (https://enterprise.craft.co/solutions/supply-chain)
               Overview (/cisco) Locations (/cisco/locations) Key People (/cisco/executives) Compet
  Chrome extension (https://chrome.google.com/webstore/detail/craft-for-google-
  chrome/mdbippokgmfmdhhjchjpakgiamkcaofd)
  Request a company
  Explore

  Discover companies (/search)
  Research reports (/reports)
  Company directory (/directory/companies/a)
  Search directory (/directory/sectors/a)




  © Craft.co 2020
  Privacy Policy (/privacy)       Terms of Service (/terms)



  Share price data provided by IEX (https://iextrading.com/developer/)




https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=2                                                        6/6
7/28/2020          Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate          25-19
                                                     Headquarters,         Filed 07/31/20
                                                                   Office Locations and AddressesPage
                                                                                                 | Craft.co14 of 23



                           Search            New    Products          Solutions            Craft Feed (/pro le/da…
  (/)

                 Overview (/cisco)           Locations (/cisco/locations)        Key People (/cisco/executives)       Compet



  Home (/) / Cisco (/cisco) / Locations




             Cisco headquarters and o ce locations
  (/cisco)

  Cisco has 98 o ce locations across 88 countries.

                                                                                                View Company (/cisco)



    Filter locations by country

        United States

        Canada

        United Kingdom
        Germany

        France

        Italy

        Spain

        Sweden
        Switzerland

        Belgium

        Netherlands




https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=3                                                            1/6
7/28/2020          Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate          25-19
                                                     Headquarters,         Filed 07/31/20
                                                                   Office Locations and AddressesPage
                                                                                                 | Craft.co15 of 23



                           Search            New    Products          Solutions            Craft Feed (/pro le/da…
  (/)

                 Overview (/cisco)           Locations (/cisco/locations)        Key People (/cisco/executives)       Compet




  All Cisco Locations

    Moorestown, NJ                                                    Morrisville, NC
    United States                                                     United States
    308 Harper Dr #200                                                7100 Kit Creek Rd #8




    Morrisville, NC                                                   New York, NY
    United States                                                     United States
    7200 Kit Creek Rd #11                                             6th & 9th Floors, 1 Pennsylvania Plaza




    Norwalk, CT                                                       Oklahoma City, OK
    United States                                                     United States
    383 Main Ave 7th Floor                                            5400 N Grand Blvd #130




    Omaha, NE                                                         Orlando, FL
    United States                                                     United States

https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=3                                                            2/6
7/28/2020          Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate          25-19
                                                     Headquarters,         Filed 07/31/20
                                                                   Office Locations and AddressesPage
                                                                                                 | Craft.co16 of 23

    15858 W Dodge Rd #120                                             Three Resource Square, 12001 Research Pkwy
                           Search            New    Products          #468
                                                                      Solutions       Craft Feed (/pro le/da…
  (/)

    Overland Overview
             Park, KS (/cisco)                                     Phoenix,Key
                                             Locations (/cisco/locations)   AZ People (/cisco/executives)             Compet
    United States                                                  United States
    7400 College Blvd #400                                            2375 E Camelback Rd




    Pittsburgh, PA                                                    Pittsford, NY
    United States                                                     United States
    323 N Shore Dr #300                                               1250 Pittsford Victor Rd Bldg 100 Suite 160




    Pleasanton, CA                                                    Richardson, TX
    United States                                                     United States
    5890 Owens Dr                                                     2200 E President George Bush Hwy




    Rich eld, OH                                                      Richmond, VA
    United States                                                     United States
    4125 Highlander Pkwy                                              1051 E Cary St 5th Floor




    Ridgeland, MS                                                     Salem, VA
    United States                                                     United States
    1022 Highland Colony Pkwy #303                                    220 E Main St #200




    San Antonio, TX                                                   San Diego, CA
    United States                                                     United States
    18615 Tuscany Stone                                               10935 Vista Sorrento Pkwy #100




    San Francisco, CA                                                 San Jose, CA
    United States                                                     United States

https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=3                                                            3/6
7/28/2020          Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate          25-19
                                                     Headquarters,         Filed 07/31/20
                                                                   Office Locations and AddressesPage
                                                                                                 | Craft.co17 of 23

    201 3rd St #620, San Francisco                                    300 E Tasman Dr
                           Search            New    Products          Solutions            Craft Feed (/pro le/da…
  (/)

    Sioux Falls, SD
              Overview (/cisco)                                    South Burlington,
                                             Locations (/cisco/locations) Key PeopleVT
                                                                                     (/cisco/executives)              Compet
    United States                                                  United States
    4900 S Minnesota Ave #104                                         1223 Shelburne Rd #240




    South eld, MI                                                     Spokane Valley, WA
    United States                                                     United States
    2000 Town Center #450                                             12710 Mirabeau Pkwy #300




    St. Petersburg, FL                                                Tallahassee, FL
    United States                                                     United States
    400 Carillon Pkwy #220                                            1625 Summit Lake Dr




    Tucson, AZ                                                        Tulsa, OK
    United States                                                     United States
    3430 E Sunrise Dr #100                                            7633 E 63rd Pl Suite 300




    Washington, DC                                                    West Des Moines, IA
    United States                                                     United States
    601 Pennsylvania Ave NW Building Suite 900                        1089 Jordan Creek Pkwy #210




https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=3                                                            4/6
7/28/2020          Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate          25-19
                                                     Headquarters,         Filed 07/31/20
                                                                   Office Locations and AddressesPage
                                                                                                 | Craft.co18 of 23



     Prev (/cisco/locations?countryCodes%5B0%5D=US&page=2)
                     Search     New Products   Solutions   Craft Feed (/pro le/da…
  (/)
     1 (/cisco/locations?countryCodes%5B0%5D=US&page=1)
                 Overview (/cisco)           Locations (/cisco/locations)        Key People (/cisco/executives)       Compet
     2 (/cisco/locations?countryCodes%5B0%5D=US&page=2)                                   3

     4 (/cisco/locations?countryCodes%5B0%5D=US&page=4)

       Next (/cisco/locations?countryCodes%5B0%5D=US&page=4)



                                                                                      Report incorrect company information


     Location of similar companies
                                                                                                                      ^

                       ZTE                          Ericsson                 Microsoft                  Huawei
                       Mobile &                     Mobile &                 Technology                 Mobile &
                       Telecommun                   Telecommun               - Public                   Telecommun
                       - Public                     - Public                 (/microsoft                - Private
                       (/zte/locati                 (/ericsson/                                         (/huawei/lo




  Need Data?
  Craft can deliver 250+ data points of nancial, operating, and human capital
  indicators on companies via API.


ore (https://enterprise.craft.co)



  About us (/craft)
  Contact us (mailto:hello@craft.co)
  Careers (/careers)
  Products and Services

  Craft Intelligence Portal (https://enterprise.craft.co/products/portal)
https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=3                                                            5/6
7/28/2020          Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate          25-19
                                                     Headquarters,         Filed 07/31/20
                                                                   Office Locations and AddressesPage
                                                                                                 | Craft.co19 of 23

  Craft API (https://docs.craft.co)
                     Search
  Craft for Enterprise            New Products
                       (https://enterprise.craft.co)   Solutions       Craft Feed (/pro le/da…
  (/)
  Craft for Supply Chain (https://enterprise.craft.co/solutions/supply-chain)
  Chrome extension (https://chrome.google.com/webstore/detail/craft-for-google-
              Overview (/cisco) Locations (/cisco/locations) Key People (/cisco/executives) Compet
  chrome/mdbippokgmfmdhhjchjpakgiamkcaofd)
  Request a company
  Explore

  Discover companies (/search)
  Research reports (/reports)
  Company directory (/directory/companies/a)
  Search directory (/directory/sectors/a)




  © Craft.co 2020
  Privacy Policy (/privacy)       Terms of Service (/terms)



  Share price data provided by IEX (https://iextrading.com/developer/)




https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=3                                                        6/6
7/28/2020          Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate          25-19
                                                     Headquarters,         Filed 07/31/20
                                                                   Office Locations and AddressesPage
                                                                                                 | Craft.co20 of 23



                           Search            New    Products          Solutions            Craft Feed (/pro le/da…
  (/)

                 Overview (/cisco)           Locations (/cisco/locations)        Key People (/cisco/executives)       Compet



  Home (/) / Cisco (/cisco) / Locations




             Cisco headquarters and o ce locations
  (/cisco)

  Cisco has 98 o ce locations across 88 countries.
                                                                                                View Company (/cisco)



    Filter locations by country

        United States

        Canada

        United Kingdom
        Germany

        France

        Italy
        Spain

        Sweden

        Switzerland

        Belgium
        Netherlands




https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=4                                                            1/4
7/28/2020          Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate          25-19
                                                     Headquarters,         Filed 07/31/20
                                                                   Office Locations and AddressesPage
                                                                                                 | Craft.co21 of 23



                           Search            New    Products          Solutions            Craft Feed (/pro le/da…
  (/)

                 Overview (/cisco)           Locations (/cisco/locations)        Key People (/cisco/executives)       Compet




  All Cisco Locations

    Woodbridge Township, NJ                                           Little Rock, AR
    United States                                                     United States
    111 S Wood Ave, Iselin




     Prev (/cisco/locations?countryCodes%5B0%5D=US&page=3)

     1 (/cisco/locations?countryCodes%5B0%5D=US&page=1)

     2 (/cisco/locations?countryCodes%5B0%5D=US&page=2)

     3 (/cisco/locations?countryCodes%5B0%5D=US&page=3)                                   4



                                                                                      Report incorrect company information


     Location of similar companies
                                                                                                                      ^

https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=4                                                            2/4
7/28/2020          Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate          25-19
                                                     Headquarters,         Filed 07/31/20
                                                                   Office Locations and AddressesPage
                                                                                                 | Craft.co22 of 23

                       ZTE                          Ericsson                 Microsoft                  Huawei
                       Mobile &                     Mobile &               Technology Craft FeedMobile
                          Search             New    Products          Solutions                  (/pro &le/da…
                       Telecommun                   Telecommun             - Public             Telecommun
  (/)                  - Public                     - Public               (/microsoft          - Private
                       (/zte/locati                 (/ericsson/                                         (/huawei/lo
                 Overview (/cisco)           Locations (/cisco/locations)        Key People (/cisco/executives)       Compet




  Need Data?
  Craft can deliver 250+ data points of nancial, operating, and human capital
  indicators on companies via API.


ore (https://enterprise.craft.co)



  About us (/craft)
  Contact us (mailto:hello@craft.co)
  Careers (/careers)
  Products and Services

  Craft Intelligence Portal (https://enterprise.craft.co/products/portal)
  Craft API (https://docs.craft.co)
  Craft for Enterprise (https://enterprise.craft.co)
  Craft for Supply Chain (https://enterprise.craft.co/solutions/supply-chain)
  Chrome extension (https://chrome.google.com/webstore/detail/craft-for-google-
  chrome/mdbippokgmfmdhhjchjpakgiamkcaofd)
  Request a company
  Explore

  Discover companies (/search)
  Research reports (/reports)
  Company directory (/directory/companies/a)
  Search directory (/directory/sectors/a)




  © Craft.co 2020
https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=4                                                            3/4
7/28/2020          Case 6:20-cv-00269-ADA      Document
                                     Cisco Corporate          25-19
                                                     Headquarters,         Filed 07/31/20
                                                                   Office Locations and AddressesPage
                                                                                                 | Craft.co23 of 23

  Privacy Policy (/privacy)       Terms of Service (/terms)
                           Search            New    Products          Solutions            Craft Feed (/pro le/da…
  (/)
  Share price data provided by IEX (https://iextrading.com/developer/)
                 Overview (/cisco)           Locations (/cisco/locations)        Key People (/cisco/executives)       Compet




https://craft.co/cisco/locations?countryCodes%5B0%5D=US&page=4                                                            4/4
